DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Remarks filed on 06/03/2022, with respect to current claims 1, 4-13 and 15-24 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous specification objection has been considered and is now withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 1 recites “extending to the closed first end; and” on lines 12-13.
	Amend claim 1 to instead recite “extending to the first closed end; and” on lines 12-13 to maintain consistency.

	Amended, independent claim 1 recites “from the ion exchange column to the ambient environment and the closed first end extends” on lines 19-20.
	Amend claim 1 to instead recite “from the ion exchange column to an ambient environment and the first closed end extends” on lines 19-20 for further clarity and to maintain consistency.

	Amended, independent claim 1 recites “through the inlet and out are stopped” on line 25.
	Amend claim 1 to instead recite “through the inlet and outlet are stopped” on line 25 for further clarity.

	Amended, independent claim 1 recites “to the second portion of the heat pipe via the first portion of the heat pipe; and” on lines 28-29.
	Amend claim 1 to instead recite “to the second portion of the elongate heat pipe via the first portion of the elongate heat pipe; and” on lines 28-29 to maintain consistency.

	Dependent claim 4 recites “the heat pipe.” on line 3.
	Amend claim 4 to instead recite “the elongate heat pipe.” on line 3 to maintain consistency.

	Dependent claim 5 recites “the heat pipe” on line 1.
	Amend claim 5 to instead recite “the elongate heat pipe” on line 1 to maintain consistency.

Dependent claim 6 recites “the heat pipe” on line 1.
	Amend claim 6 to instead recite “the elongate heat pipe” on line 1 to maintain consistency.

Dependent claim 7 recites “the heat pipe” on line 1.
	Amend claim 7 to instead recite “the elongate heat pipe” on line 1 to maintain consistency.

Dependent claim 8 recites “the heat pipe” on line 1.
	Amend claim 8 to instead recite “the elongate heat pipe” on line 1 to maintain consistency.

Dependent claim 9 recites “the heat pipe” on line 1.
	Amend claim 9 to instead recite “the elongate heat pipe” on line 1 to maintain consistency.

	Dependent claim 11 recites “fully loaded with one or more radionuclides.” on line 2.
	Amend claim 11 to instead recite “fully loaded with the one or more radionuclides.” on line 2 for further clarity.

	Amended, independent claim 13 recites “to the ambient environment;” on line 17.
	Amend claim 13 to instead recite “to an ambient environment;” on line 17 for further clarity.

	Amended, independent claim 13 recites “a first portion extending to the closed first end, the closed first end” on line 18.
	Amend claim 13 to instead recite “a first portion extending to the first closed end, the first closed end” on line 18 to maintain consistency.

	Amended, independent claim 13 recites “to the closed second end” on line 21.
	Amend claim 13 to instead recite “to the second closed end” on line 21 to maintain consistency.

	Dependent claim 20 recites “includes a first portion positioned to abut the housing of the ion exchange column and a second portion positioned” on lines 2-3.
	Amend claim 20 to instead recite “includes the first portion positioned to abut the housing of the ion exchange column and the second portion positioned” on lines 2-3.

	Dependent claim 22 recites “with one or more radionuclides.” on line 2.
	Amend claim 22 to instead recite “with the one or more radionuclides.” on line 2 for further clarity.

	Amended, independent claim 24 recites “as the liquid waste flows” on line 4.
	Amend claim 24 to instead recite “as the liquid waste stream flows” on line 4 to maintain consistency.

	Amended, independent claim 24 recites “loaded with radionuclides; and” on lines 7-8.
	Amend claim 24 to instead recite “loaded with the radionuclides; and” on lines 7-8 for further clarity.

	Amended, independent claim 24 recites “to the ambient environment;” on lines 10-11.
	Amend claim 24 to instead recite “to an ambient environment;” on lines 10-11 for further clarity.

	Amended, independent claim 24 recites “to the closed first end, the closed first end extending” on lines 20-21.
	Amend claim 24 to instead recite “to the first closed end, the first closed end extending” on lines 20-21 to maintain consistency.

	Amended, independent claim 24 recites “the closed second end” on lines 23-24.
	Amend claim 24 to instead recite “the second closed end” on lines 23-24 to maintain consistency.

Allowable Subject Matter
Claims 1, 4-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Si Young Lee (article “Heat Transfer Analysis for Fixed CST and RF Columns”) (hereinafter “Lee”), Richards (U.S. 4,040,480) and Badie et al. (U.S. 6,802,671) are considered the closest prior arts.  Specifically, Lee teaches an ion exchange column including a housing and ion exchange media positioned inside the housing (see FIG. 1 and the second full paragraph on page 1), the housing having an inlet for receiving liquid waste comprising one or more radionuclides (see the first sentence of the second full paragraph on page 2) (see FIG. 1 and the second full paragraph on page 1), and an outlet for discharging treated liquid after the treated liquid has passed over the ion exchange media (see FIG. 1 and the second full paragraph on page 1), an elongate heat pipe in thermal communication with the ion exchange column (e.g., one of the pipes abutting the outer surface of the housing of the ion exchange column shown in FIG. 1), the elongate heat pipe includes a first portion positioned to abut and extend along a surface of the housing of the ion exchange column, wherein the elongate heat pipe is configured to indirectly thermally communicate with the ion exchange media (see FIG. 1). 
Richards further discloses the concept of placing a heat pipe 27 in thermal communication with a housing 46 containing radioactive material for cooling the material, the heat pipe having a first portion proximate a surface of the housing 46, a second portion 32 positioned to extend away from the housing to form a passive cooling system, the heat pipe having first and second closed ends (see FIG. 1), radiation shielding 24 surrounding the housing 46 (see lines 43-46 of col. 5), the second portion extending through the radiation shielding 24 for dissipating heat from the radioactive material to the ambient environment. Richards teaches that the heat pipe provides for a sufficient foolproof dissipation of heat (see lines 7-9 of col. 6). Richards teaches that the radiation shielding 24 dissipates radiation emitted from the radioactive material. 
Badie et al further discloses the concept of providing a thermosiphon 24 having a second portion that extends through a gap 16 and radiation shielding 22 for dissipating heat from a housing 14 containing radioactive material to the ambient environment, the gap being a closed volume between radiation shielding 12 and the housing 14 (see FIG. 1), the gap being capable of insulating the ion exchange column since it is filled with a gas in the form of air (see lines 56-57 of col. 4). Badie et al teaches that providing the closed volume prevents any dispersion of contamination in the event of an accident (see the first two paragraphs of column 3). 
However, the combination does not explicitly teach the first portion of the elongate heat pipe extending to the first closed end, and the first closed end extends into the gap and out of contact with the housing to form a reservoir for working fluid, wherein, in a first mode of operation, when the ion exchange column is in-service and at least partially loaded with the one or more radionuclides, liquid waste flows through the ion exchange column transferring heat out of the ion exchange column, and, in a second mode of operation, when flow through the inlet and outlet are stopped and the ion exchange column is out-of-service, drained, and at least partially loaded with the one or more radionuclides, the ion exchange media transfers heat to the second portion of the elongate heat pipe via the first portion of the elongate heat pipe, as recited in amended, independent claim 1, and as argued by Applicant on pages 8-9 of the Remarks section filed on 06/03/2022.
Corresponding dependent claims 4-12 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to amended, independent claim 13 (apparatus).
Corresponding dependent claims 15-23 further limit the subject matter of independent claim 13, and thus are also allowable at least for the same reasons as independent claim 13.
Similar analysis applies to amended, independent claim 24 (method).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773